Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 was filed after the mailing date of the final office action on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Amendment
The amendment filed 04/21/2022 has been entered. Claims 1-14 remain pending in the application. Claims 1 is amended. 
Response to Arguments
Applicant’s arguments, see page 6, filed 04/21/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Specifically, previously cited prior art references are silent as to a first recess configured to be in fluid communication with an inlet port of the negative pressure source. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Askem, Burdick, Watson, Wade, and Coulthard.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one vent hole in the printed circuit board must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 20150174304 A1, hereinafter 'Askem') in view of Burdick et al (US 20050088184 A1, hereinafter ‘Burdick’) further in view of Watson (US 20030097100 A1, hereinafter “Watson”)
Regarding Claim 1, Askem discloses a wound dressing apparatus (wound dressing apparatus as shown in figures 12 a-b) comprising:
A wound contact layer (referring figure 12a, a layer underneath 3D knitted and/or fabric layer 237,which is consistent element of wound contact layer 246 shown in figure 11a) comprising a proximal wound-facing face (bottom surface) and a distal face (top surface), wherein the proximal wound-facing face is configured to be positioned in contact with a wound;
	at least one absorbent layer (figure 12a, absorption layer 236) over the wound contact layer; and
	an electronics unit (figure 12a, pump assembly 232 and batteries 234) comprising:
a negative pressure source unit (figure 12a, pump assembly 232) comprising a negative pressure source ([0289] pump provide a source of negative pressure), a pump inlet protection mechanism ([0289] liquid filter or liquid barrier "a liquid filter or liquid barrier can be positioned between the pump 232 and the 3D knitted and/or fabric layer"), and a pump outlet or exhaust mechanism ([0287] exhaust valve and/or filter "pump 232, with an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump");
a plurality of sensors positioned on a printed circuit board ([0271] pump assembly 72 consistent embodiment pump assembly 232 comprises PCB, and abstract "The dressing can have visual pressure, saturation, and/or temperature sensors to provide a visual indication of the level of pressure, saturation, and/or temperature within the dressing. Additionally, the pump assembly can have a pressure sensor in communication with the flow pathway through the pump");    
wherein the pump outlet or exhaust mechanism (exhaust valve and/or filter [0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”) comprises a vent hole (hole of exhaust valve and/or filter [0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”) configured to allow air exhausted from the negative pressure source to be exhausted from the pump outlet or exhaust mechanism;
wherein the at least one absorbent layer is configured to be in fluid communication with the electronics unit ([0287] “A port in the pump 232 can be in fluid communication with the 3D knitted and/or fabric layer” absorbent layer 236 is in fluid communication with pump 232 through the 3D knitted and/or fabric layer 237); and
a cover layer (figure 12a, backing layer 244) configured to cover and form a seal over the wound contact layer, the at least one absorbent layer, and the electronics unit (referring figure 12a, the backing layer 244 covers absorbent layer 236 electronics unit 232 and 234 and wound contact layer). 
	Askem does not disclose wherein the pump inlet protection mechanism comprises a first cavity configured to be in fluid communication with a first sensor on the printed circuit board and a first recess configured to be in fluid communication with an inlet port of the negative pressure source; 
	wherein the pump outlet or exhaust mechanism comprises a second cavity configured to be in fluid communication with a second sensor on the printed circuit board;
wherein the first cavity is positioned over the first sensor and wherein the second cavity is positioned over the second sensor.
Burdick teaches capacitive sensor configuration relatively pertinent to problem posed by Applicant of providing sensor coupling comprises a inlet protection mechanism (figure 3, transducer assembly 100) comprises a first cavity (figure 3, pressure measurement cavity 28) configured to be in fluid communication with a first sensor (assembly as shown figure 4 comprising electrodes 180, 182, 16a, and diaphragm 30) on the printed circuit board (figure 3, circuit board 12) and the first cavity is positioned over the first sensor (referring figure 3, cavity 28 is positioned over the sensor assembly).
Furthermore, Askem discloses the plurality of sensors on PCB Board and the pump outlet or exhaust mechanism, while Burdick teaches sensor housing comprises a cavity positioned over sensor. It would be obvious to a person of ordinary skill in the art at the effective filling date to have modified pump outlet or exhaust mechanism with the second cavity configured to be in fluid communication with one of plurality of sensor on PCB board as set forth above). The second cavity would naturally be over the second of the plurality of sensors when combined.
Burdick provides the transducer assembly comprising cavity which is positioned over the sensor assembly and in fluid communication with sensor assembly in order to reduce sensor’s sensitivity to errors ([0036]-[[0037], mechanical system symmetrically loads the sealing pressure on metal ring 24, to seal pressure measurement cavity 28 while holding metallic diaphragm 30 firmly in place and this feature reduces the sensor’s sensitivity to errors caused by capacitive plates that are not parallel to each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet protection mechanism and pump outlet or exhaust mechanism of Askem and provide first and second cavities configured to be in fluid communication with a first and second sensors on the PCB and to be positioned over the first and second sensors respectively in order to obtain accurate measurement. 
Askem, as modified by Burdick, is still silent as to the pump inlet protection mechanism a first recess configured to be in fluid communication with an inlet port of the negative pressure source.
In the same filed of endeavor, Watson teaches sensors (figures 2b, 3, moisture sensor 84 or pressure sensor 76) comprises a recess (referring figures 2b and 3, the sensors are configured to be coupled to port 20, and the sensor, although it is not shown in the figures, comprises a recess within the sensor housing in order to be coupled to the port 20) configured to be in fluid communication with ports (figure 2b, 3 port 20).
Watson provides the recess within the sensor housing in order to the sensor can be mountable to the outlet port of the cartridge ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet protection of Askem, as modified by Burdick, to incorporate the teachings of Watson in order to mount the inlet protection onto the pump port.
Regarding Claim 2, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 1. 
Askem does not disclose wherein a perimeter of the first cavity comprises a first gasket configured to seal the perimeter of the first cavity in the pump inlet protection mechanism to the printed circuit board surrounding the first sensor.
Burdick discloses a perimeter of the first cavity (figure 3, perimeter of cavity 28) comprises a first gasket (figure 3, O-ring 26) configured to seal the perimeter of the first cavity in the pump inlet protection mechanism to the printed circuit board surrounding the first sensor (referring figure 3, O-ring located on the PCB 20 surrounding the sensor assembly 30, 180, 182a, and 16).
Burdick provides the O-ring in order to symmetrically loads the sealing pressure on metal ring and seal pressure measurement cavity while holding metallic diaphragm firmly in place which result accurate pressure measurement ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet protection of Askem, as modified by Burdick and Watson, to incorporate the teachings of Burdick and provides O-ring that seals the perimeter of the first cavity and surrounds the first sensor in order to obtain an accurate measurement.
Regarding Claim 3, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 1. 
Askem does not disclose wherein a perimeter of the second cavity comprises a second gasket configured to seal the perimeter of the second cavity in the pump inlet protection mechanism to the printed circuit board surrounding the second sensor.
Burdick discloses a perimeter of the second cavity (figure 3, perimeter of cavity 28, Askem teaches outlet or exhaust mechanism while Burdick teaches the transducer assembly comprising a cavity which is positioned over each of the sensor assembly comprises a second gasket (figure 3, O-ring 26, Askem teaches outlet or exhaust mechanism while Burdick teaches the transducer assembly comprising O-ring which is positioned over each of the sensor assembly configured to seal the perimeter of the second cavity in the pump outlet or exhaust mechanism to the printed circuit board surrounding the second sensor (referring figure 3, O-ring located on the PCB 20 surrounding the sensor assembly 30, 180, 182a, and 16).
Burdick provides the O-ring in order to symmetrically loads the sealing pressure on metal ring and seal pressure measurement cavity while holding metallic diaphragm firmly in place which result accurate pressure measurement ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet protection of Askem, as modified by Burdick and Watson, to incorporate the teachings of Burdick and provides O-ring that seals the perimeter of the second cavity and surrounds the second sensor in order to obtain an accurate measurement.
Regarding Claim 8, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 1.
Askem further discloses wherein the electronics unit comprises one or more power sources (figure 12a, batteries 234).
Regarding Claim 9, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 1.
Askem further discloses wherein the at least one absorbent layer (figure 12a, absorption layer 236) comprises one or more recesses configured to receive the electronics unit ([0296] “the pump assembly 232 and/or batteries 234 can be embedded within one or more of the absorption layers 236 of the dressing 238” referring figure 12a, pump assembly 232/234 are located within the recess of absorption layer 236 )
Regarding Claim 10, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 9.
Askem further discloses a transmission layer (figure 12a, 3D knitted and/or fabric layer 237) comprising a proximal wound facing face (referring figure 12a, bottoms surface of fabric layer 237)and a distal face (referring figure 12a, top surface of fabric layer 237), the transmission layer positioned over the distal face of the wound contact layer (referring figure 12a, a layer underneath 3D knitted and/or fabric layer, consistent element of wound contact layer 246 shown in figure 11a, the fabric layer is positioned over the wound contact layer).
Regarding Claim 11, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 10.
Askem further discloses wherein the at least one absorbent layer comprises:
	A first absorbent layer (referring figure 12a, bottom absorption layer 236 comprising a proximal wound-facing face (bottom surface) and a distal face (top surface), the first absorbent layer positioned on the distal face of the transmission layer (the bottom absorption layer is positioned over the transmission layer).
	A second absorbent  (referring figure 12a, top absorption layer 236) comprising a proximal wound-facing (bottom surface) and a distal face (top surface), the second absorbent layer positioned on the distal face of the first absorbent layer (referring figure 12a, top absorption layer 236 is positioned over the bottom absorption layer).
Regarding Claim 13, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 1.
Askem further discloses the electronic unit comprises a switch ([0240] “The operation of the pump can be controlled by the use of one or more buttons, pull tabs, sliding switches”)
Regarding Claim 14, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 1.
Askem further discloses the electronic unit comprises a light or LED indicator ([0348] “Further, any dressing kit embodiments disclosed herein can further have an organic light emitting diode ("OLED") display or other suitable interface display.”)
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Askem, in view of Burdick further in view of Watson, and in further view of Wade (US 20170241852 A1).
Regarding Claim 4, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 1.
Askem does not disclose the printed circuit board comprises at least one vent hole in the printed circuit board, wherein the vent hole of the pump outlet or exhaust mechanism is configured to be in fluid communication with the at least one vent hole of the printed circuit board.
Burdick teaches the pump outlet or exhaust mechanism (figure 3, transducer assembly 100) is configured to be in fluid communication with the printed circuit board (referring figure 3, transducer assembly 100 is positioned over the printed circuit board and comprises cavity which is in fluid communication with the PCB)
Burdick provides the transducer assembly which is positioned over the sensor assembly and in fluid communication with sensor assembly in order to reduce sensor’s sensitivity to errors ([0036]-[[0037], mechanical system symmetrically loads the sealing pressure on metal ring 24, to seal pressure measurement cavity 28 while holding metallic diaphragm 30 firmly in place and this feature reduces the sensor’s sensitivity to errors caused by capacitive plates that are not parallel to each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump outlet or exhaust mechanism of Askem and provide the pump outlet or exhaust mechanism to be in fluid communication with a PCB and to be positioned over the first and second sensors respectively in order to obtain accurate measurement.
Askem, as modified by Burdick and Watson, is still silent as to the printed circuit board comprises at least one vent hole.
Wade teaches pressure sensor assembly (figure 3, 100) relatively pertinent to the problem posed by Applicant of providing sensing arrangement formed in a device comprises printed circuit board (figure 3, substrate 112)) comprises at least one vent hole (figure 3, vent hole 114), wherein the vent hole of the pump outlet or exhaust mechanism (figure 3, cover 104) is configured to be in fluid communication with the at least one vent hole of the printed circuit board (the modified outlet or exhaust mechanism of Askem in view of Burdick would have the outlet in fluid communication with PCB and Wade would provide the vent hole in the PCB).
Wade provides hole on the interposed structure in order to provide ambient pressure reading to the sensor for reference pressure ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump outlet or exhaust mechanism and the circuit board of Askem, as modified by Burdick and Watson, to incorporate the teachings of Wade and provides the vent hole in the printed circuit board that is in fluid communication with vent hole of the pump outlet or exhaust mechanism in order to provide the reference pressure for pressure measurement.
Regarding Claim 5, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 3.
Askem does not disclose the second gasket comprises an aperture configured to provide fluid communication between a vent hole of the printed circuit board and the vent hole of the pump outlet or exhaust mechanism through the second gasket.
Burdick teaches the second gasket (figure 3, O-ring 26, Askem discloses outlet or exhaust mechanism while Burdick teaches the transducer assembly comprising O-ring which is positioned over each of the sensor assembly comprises an aperture (O-ring structure, ring structure forms an aperture in the middle as shown in figure 3) configured to provide fluid communication between the printed circuit board (figure 3, circuit board 12) and the vent hole of the pump outlet or exhaust mechanism (figure 3, snap on cap 32 which equivalent to exhaust valve and/or filter as set forth in claim 1 and exhaust valve and/or filter comprises a hole) through the second gasket (referring figure 3, O-ring 26 located between the snap on cap 32 and pcb board and provide the fluid communication)
Burdick provides the O-ring structure between Snap-On cap and the printed circuit board in order to symmetrically loads the sealing pressure on metal ring and seal pressure measurement cavity while holding metallic diaphragm firmly in place which result accurate pressure measurement ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet protection of Askem, as modified by Burdick and Watson, to incorporate the teachings of Burdick and provides the gasket that comprises an aperture and located between the printed circuit board and the vent hole of the pump outlet or exhaust mechanism through the sensor gasket in order to obtain accurate sensor reading.
	Askem, as modified by Burdick and Watson, does not teach the printed circuit board comprises a vent hole.
	Wade teaches a pressure sensor assembly (figure 3, 100) comprises a printed circuit board (figure 3, substrate 112)) comprises at least one vent hole (figure 3, vent hole 114).
Wade provides hole on the interposed structure in order to provide ambient pressure reading to the sensor for reference pressure ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump outlet or exhaust mechanism and the circuit board of Askem, as modified by Burdick and Watson, to incorporate the teachings of Wade and provides the vent hole in the printed circuit board that is in fluid communication with vent hole of the pump outlet or exhaust mechanism in order to provide the reference pressure for pressure measurement.
Regarding Claim 6, Askem, as modified by Burdick, Watson and Wade, teaches the wound dressing apparatus according to Claim 4.
Askem further discloses the vent hole of the pump outlet or exhaust mechanism  (exhaust valve and/or filter [0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”) comprises an antibacterial membrane and/or a non-return valve ([0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”).
Regarding Claim 7, Askem, as modified by Burdick and Wade, teaches the wound dressing apparatus according to Claim 4.
Askem further discloses wherein the cover layer (figure 12a backing layer 244) comprises an aperture over ([0271] teaches the pump assembly include printed circuit board or other pump controller and [0296] teaches the pump assembly can be positioned under the backing layer 244 and further the backing layer 244 can be perforated or gas permeable to permit gas exhausted by the pump assembly to pass through the backing layer 244) the printed circuit board ([0271] pump assembly 72 consistent embodiment pump assembly 232 comprises PCB) .
Askem does not disclose the printed circuit board comprises at least one vent hole.
Wade teaches pressure sensor assembly (figure 3, 100) comprises printed circuit board (figure 3, substrate 112)) comprises at least one vent hole (figure 3, vent hole 114).
Wade provides hole on the interposed structure in order to provide ambient pressure reading to the sensor for reference pressure ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump outlet or exhaust mechanism and the circuit board of Askem, as modified by Burdick and Watson, to incorporate the teachings of Wade and provides the vent hole in the printed circuit board that is in fluid communication with vent hole of the pump outlet or exhaust mechanism in order to provide the reference pressure for pressure measurement.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Askem, in view of Burdick, and in further view of Coulthard (US 20150057625 A1).
Regarding Claim 12, Askem, as modified by Burdick and Watson, teaches the wound dressing apparatus according to Claim 11.
Askem does not disclose an overlay layer comprising a proximal wound-facing face and a distal face, the overlay layer positioned over the distal face of the second absorbent layer, wherein the overlay layer comprises a larger perimeter than a perimeter of the transmission layer and the first and second absorbent layer.
In the same filed of endeavor, Coulthard teaches reduced pressure dressing (figure 9, 706) comprising an overlay layer (figure 9, diverter layer 770) comprising a proximal wound-facing face (bottom surface) and a distal face (top surface), the overlay layer positioned over the distal face of the second absorbent layer (figure 9, absorbent layer 710), wherein the overlay layer comprises a larger perimeter than a perimeter of the transmission layer and the first and second absorbent layer (referring figure 9, the perimeter of diverter layer 770 is larger than the perimeters of absorbent layer 710 and manifold 724).
Coulthard provides the diverter layer over the absorbent layer in order to control the pattern of reduced pressure as applied to the absorbent layer which enhances the absorption capabilities and absorption efficiency of the absorbent layer  ([0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump outlet or exhaust mechanism and the circuit board of Askem, as modified by Burdick, to incorporate the teachings of Coulthard and provide the overlayer over the absorbent layer in order to enhance absorption capabilities and efficiency of the absorbent layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imai (US 20150137281 A1) teaches sensor device comprises a vent hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./               Examiner, Art Unit 3781            
                                                                                                                                                                             /KAI H WENG/Examiner, Art Unit 3781